          Case 6:20-cv-00979-ADA Document 97 Filed 03/22/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 ALIGN TECHNOLOGY, INC.,

                 Plaintiff and Counterclaim
                 Defendant,
                                                   C.A. No. 6:20-cv-00979-ADA
         v.
                                                   JURY TRIAL DEMANDED
 3SHAPE A/S and 3SHAPE TRIOS A/S

                 Defendants and
                 Counterclaimants.


              PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT

        Plaintiff Align Technology, Inc. respectfully moves under Federal Rule of Civil Procedure

15(a) for leave to amend its complaint. A copy of the proposed Amended Complaint is attached as

Exhibit A and a redlined version of the Amended Complaint, highlighting the changes from the

original Complaint, is attached as Exhibit B. Align seeks to add a recently issued patent, U.S. Patent

No. 10,945,609, that is in the same family, shares a specification with, and covers the same accused

technology as two already-asserted patents. Under the liberal standard for amending pleadings, the

Court should grant Align’s motion.

                                          BACKGROUND

        This lawsuit concerns methods and systems for selective rescanning, among other

technologies related to intraoral scanners. Selective rescanning allows a dentist or other user of an

intraoral scanner system to improve the 3D virtual model of a patient’s teeth by allowing the user to

remove and replace deficient portions of the 3D virtual model. Align filed this lawsuit in October

2020, asserting seven patents. Two asserted patents relate to selective rescanning: U.S. Patent Nos.
          Case 6:20-cv-00979-ADA Document 97 Filed 03/22/21 Page 2 of 7



10,791,934 and 10,791,936. On March 16, 2021, the Patent Office issued another selective

rescanning patent, the ’609 patent.

                                            ARGUMENT

        Federal Rule of Civil Procedure 15(a)(2) allows a party to amend its pleading with “the

court’s leave” and “[t]he court should freely give leave when justice so requires.” “The policy of the

federal rules is to permit liberal amendment to facilitate determination of claims on the merits and to

prevent litigation from becoming a technical exercise in the fine points of pleading.” Dussouy v. Gulf

Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981). Under the Fifth Circuit’s “liberal pleading

presumption,” “district courts must entertain a presumption in favor of granting parties leave to

amend” absent substantial reason. Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420, 425 (5th

Cir. 2004). Accordingly, the Fifth Circuit “has stated that leave to amend is to be granted liberally

unless the movant has acted in bad faith or with a dilatory motive, granting the motion would cause

prejudice, or amendment would be futile.” Jebaco, Inc. v. Harrah’s Operating Co., 587 F.3d 314, 322 (5th

Cir. 2009).

        Align’s motion for leave to amend the complaint should be granted. Align has acted

promptly to add the newly issued ’609 patent to this case, just days after it issued. And this motion

comes more than seven months before the Court’s standard deadline for amending the pleadings.

Nor would the amendment be prejudicial. The ’609 patent is in the same family as the already-

asserted ’934 and ’936 patents, and all three patent cover the same aspects of 3Shape’s infringing

devices. This case is at an early stage, and Align will serve its preliminary infringement contentions

for the ’609 patent as soon as the motion is granted to avoid upsetting any court deadlines. And




                                                    2
             Case 6:20-cv-00979-ADA Document 97 Filed 03/22/21 Page 3 of 7



judicial economy is served by handling three related patents in a single suit. There is no reason why

Align should not be permitted to assert the ’609 patent in the present litigation.1

      A.          Align Did Not Delay

           There is no undue delay or dilatory motive behind Align’s proposed amendment. The ’609

patent issued on March 16, 2021 and Align is seeking to add the patent days later. Align filed the

present motion as soon as practicable. Cf. PayPal, Inc. v. RetailMeNot, Inc., 1:20-cv-814-ADA, Text

Order (W.D. Tex. Sept. 24, 2020) (allowing amendment to add patents that issued several months

earlier).2

           Further, Align filed this proposed amendment months before the Court’s standard deadline

for such amendment. Although the Scheduling Order has only set deadlines through claim

construction, Dkt. No. 82, the Court’s standard schedule governing patent cases sets the pleading

amendment deadline for 16 weeks after the Markman hearing. Given that the Markman is scheduled

for August 11, 2021, the pleading amendment deadline would be December 1, and there is no

reason to think that the standard post-Markman schedule, or something close, will not apply here. A

motion for leave to amend is presumptively timely where, like this one, the party submits it on or

before the deadline set by the Court. See FDIC v. Conner, 20 F.3d 1376, 1386 (5th Cir. 1994); Intrasco,

LLC v. Textron Aviation Inc., No. 5:18-CV-379-DAE, 2018 WL 7018009, at *1 (W.D. Tex. Sept. 25,

2018).




1
 Align is also willing to withdraw its assertion of patent infringement of the related ’934 patent
(Count Five of the Amended Complaint) as part of this proposed amendment to the extent that
3Shape agrees to withdraw its DJ counterclaims of non-infringement and invalidity of the ’934
patent (Dkt. No. 62, Counts XI and XII of the Amended Counterclaims).
2
 3Shape itself added a newly issued patent when it filed amended counterclaims in February. See
Dkt. No. 62 (adding a counterclaim for infringement of U.S. Patent No. 10,905,333). That newly
asserted patent was not in the same family as any of 3Shape’s previously asserted patents.

                                                   3
             Case 6:20-cv-00979-ADA Document 97 Filed 03/22/21 Page 4 of 7



     B.           Align’s Amendment Is Not Prejudicial

          3Shape is not prejudiced by Align’s proposed amendment. Procedurally, this case is in its

early stages, with the start of fact discovery more than four months away. The parties have done

little apart from briefing motions to dismiss and serving preliminary infringement contentions. The

parties will not exchange terms for claim construction until May, and claim construction briefing

does not begin until June. Dkt. No. 82. Amending the complaint now will not disturb those

deadlines.

          To ensure that other Court deadlines are not affected, or affected as little as possible, Align

will serve its preliminary infringement contentions no later than the day after entry of the amended

complaint. And given the significant similarity between the ’609 patent and the ’934 and ’936

patents, 3Shape should not be surprised by Align’s preliminary infringement contentions for the ’609

patent, which—as with the amended complaint—will accuse the same 3Shape functionalities.

3Shape has had Align’s preliminary infringement contentions for the ’934 and ’936 patents since

February 12.

          Substantively, 3Shape will also not be prejudiced by the addition of the ’609 patent to this

case. The ’609 patent is a continuation of the asserted ’934 and ’936 patents, and all three patents

cover selective scan erasing functionality. The patents share a specification, inventors, and priority

date. As a result, the claim construction issues for the three patents will largely overlap, and any

validity challenges should be addressed by the same or similar prior art references.

     C.           Align’s Amended Complaint Is Not Futile

          Align’s proposed amendment is not futile. To determine futility, the Fifth Circuit applies

“the same standard of legal sufficiency as applies under Rule 12(b)(6).” Stripling v. Jordan Prod. Co.,

234 F.3d 863, 873 (5th Cir. 2000). The amended complaint states a claim for the ’609 patent upon

which relief can be granted. See Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256, 1260 (Fed.


                                                     4
            Case 6:20-cv-00979-ADA Document 97 Filed 03/22/21 Page 5 of 7



Cir. 2018) (Iqbal/Twombly standard satisfied by complaint that “specifically identified the three

accused products” and “alleged that the accused products meet ‘each and every element of at least

one claim of the [asserted patents], either literally or equivalently’”); Encoditech, LLC v. Citizen Watch

Co. of Am., Inc., No. SA-18-CV-1335-XR, 2019 WL 2601347, at *4 (W.D. Tex. June 25, 2019).

3Shape did not challenge the adequacy of any allegation in Align’s original complaint under Rule

12(b)(6), including for the related ’934 and ’936 patents. See Dkt. No. 28 (answering Align’s

complaint, contingent on the Court denying its motions to dismiss under 12(b)(7) or to transfer);

Dkt. No. 62 (amended answer).

     D.            Align’s Proposed Amendment Is Not for an Improper Purpose

          Finally, Align’s amended complaint is not in bad faith or for an improper purpose. Align

simply seeks to assert a newly issued patent that is related to two patents that are already part of the

present case. It is sensible to try all three patents together. The ’609, ’934, and ’936 patents are

within the same patent family and Align’s amended complaint asserts infringement of all three

patents by the same 3Shape devices and technology. Align’s amendment would ensure that the

patent disputes over Align’s selective rescanning technology is resolved efficiently as possible.

                                                 * * *

          For these reasons, Align meets the liberal requirements for amending its complaint. Align

respectfully requests that the Court grant its motion for leave to amend its complaint to assert

the ’609 patent.




                                                     5
         Case 6:20-cv-00979-ADA Document 97 Filed 03/22/21 Page 6 of 7



Dated: March 22, 2021          By: /s/ Faye E. Paul
                                   Barry K. Shelton (TX Bar No. 24055029)
                                   SHELTON COBURN LLP
                                   311 RR 620 S, Suite 205
                                   Austin, TX 78734
                                   Tel: (512) 263-2165
                                   Fax: (512) 263-2166
                                   bshelton@sheltoncoburn.com

                                  Mark L. Levine (IL Bar No. 6201501)
                                  Faye E. Paul (IL Bar No. 6306719)
                                  Amy R. Gore (IL Bar No. 6329788)
                                  BARTLIT BECK LLP
                                  54 West Hubbard Street
                                  Chicago, Illinois 60654
                                  Tel: (312) 494-4400
                                  Fax: (312) 494-4440
                                  mark.levine@bartlitbeck.com
                                  faye.paul@bartlitbeck.com
                                  amy.gore@bartlitbeck.com

                                  Joseph C. Smith, Jr. (CO Bar. No. 20994)
                                  John M. Hughes (CO Bar No. 38295)
                                  Jason C. Murray (CO Bar No. 43652)
                                  Meg E. Fasulo (CO Bar No. 51583)
                                  Sundeep K. Addy (CO Bar No. 38745)
                                  BARTLIT BECK LLP
                                  1801 Wewatta Street, Suite 1200
                                  Denver, Colorado 80202
                                  Tel: (303) 592-3100
                                  Fax: (303) 592-3140
                                  joseph.smith@bartlitbeck.com
                                  john.hughes@bartlitbeck.com
                                  jason.murray@bartlitbeck.com
                                  meg.fasulo@bartlitbeck.com
                                  rob.addy@bartlitbeck.com

                                  Attorneys for Plaintiff and Counterclaim Defendant
                                  ALIGN TECHNOLOGY, INC.




                                        6
          Case 6:20-cv-00979-ADA Document 97 Filed 03/22/21 Page 7 of 7



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s ECF system

                                                       /s/ Faye E. Paul
                                                       Faye E. Paul


                              CERTIFICATE OF CONFERENCE

       On March 22, 2021, I, Faye E. Paul, Plaintiff’s counsel, conferred via phone with

Defendants’ counsel David Shaw regarding the relief sought in this Motion. Because this request

was made on short notice, Defendants’ counsel was unable to take a position on the Motion.

Plaintiff will apprise the Court of Defendants’ position as soon as possible.

                                                       /s/ Faye E. Paul
                                                       Faye E. Paul




                                                   7
